Title: Joseph C. Cabell to James Madison, 28 November 1831
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Warminster.
                                
                                Nov. 28. 1831.
                            
                        
                        I beg leave to enclose for your perusal a letter which I lately received from the Editor of the
                            Constitutional Whig, and also a letter recently addressed to him by a Mr. Townsend in South Carolina. This communication
                            has reached me in the midst of my preparations for a long absence from home. I have sent a note to Mr. Pleasants declining
                            to answer Mr. Townsend’s letter, but promising, on my arrival in Richmond, to furnish all the aid in my power, so that it
                            might be answered by another hand. In my note, I answered in advance nearly all the enquiries in the letter from South
                            Carolina. This I was enabled to do, in consequence chiefly of my having learnt from yourself at the time of the
                            Convention, that Mr. Jefferson was not the author of the second set of Resolutions which passed the Legislature of
                            Kentucky, and of my having been pointed by you to his letter to Col: W. C. Nicholas—(pa: 428. vol: 3d. of his works) as
                            authority for this fact. But I have concluded, after some reflection, that in such a case as this, I would be warranted in
                            enclosing the letters to you, and asking the favour of you to inform me whether you could furnish me any additional facts,
                            to aid in furthering the patriotic purposes of Mr. Townsend. Of course, your name would not be used, except so far as you
                            might give express authority for that purpose. In the preface to my late pamphlet you will see that I have asserted that
                            Mr. Jefferson is not the author of the last Resolutions in Kentucky, and that I have relied on the aforesaid letter to Col:
                            Nicholas as authority for the declaration. I thought it a matter of importance to proclaim this matter to the public. At
                            the time of doing so, I was aware of the use that might be made of the part of the letter to Col: Nicholas, wherein Mr. J.
                            speaks of a reservation which you disapproved. But as the suggestion was withdrawn by him, at your instance, I thought no
                                fair use could be made of it. It is not difficult to prove that Mr. Jefferson was no
                            nullifier in the South Carolina sense of the term. This has been very satisfactorily proven in an Essay written by Mr.
                            Trist & published in the Globe of 22d. Sepr. under the signature of "One of the School of 1798". I infer Mr. T. to
                            be the author, because the paper containing the Essay was sent to me endorsed in the hand writing of Mr. Trist with the
                            following words, "With the respects of the author of One of the School of 1798". But it is not possible, I fear, to
                            withdraw the use of Mr. Jefferson’s great name altogether from the aid of the Nullifiers of the South. In the first
                            Resolutions of Kentucky & in various letters he has unfortunately given too much countenance to some portion of
                            their doctrines. It is desirable however to withdraw his authority from them as far as possible. It is with this view,
                            that I take the liberty to enclose these letters to you, and to suggest the favor of an early answer, containing such
                            hints as you may think suited to the occasion. I do not believe that Mr. Pleasants would violate any confidence reposed in
                            him. But if you desire it, your letter shall be seen by no one but myself. I have not had time to examine the address of
                            the Legislature of 98 to the people of the State—nor the indemnifying act referred to in Govr. Hamilton’s Speech of the
                            4th July. The debates of 98. disavow sufficiently all idea of forcible resistance. Col: Taylor was explicit upon that
                            point. I have requested Mr. Pleasants to republish Mr. Trist’s Essay—so that if you do not take the Globe, you will have
                            an opportunity to see it in the Whig. John Randolph addressed the people of Buckingham at their Last Court, and declared
                            himself in favor of Genl. Jackson, & in opposition to Nullification. The latter doctrines I am told, he declared
                            to be suicidal, & to have been gotten up for the benefit of Mr. Calhoun. He also assailed the policy of the
                            Tariff, but asserted its constitutionality. His speech was a rambling one—full of abuse of almost every body and every
                            thing under the sun. He is believed by some intelligent persons who heard him to be again in one of his mad fits. I
                            shall leave home for Richmond on the 1st. Decr.
                        Mrs. Cabell joins me in every good wish for yourself & Mrs. Madison. I am, dear Sir, ever most
                            respectfully & truly yours,
                        
                            
                                Joseph C. Cabell
                            
                        
                    